DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The application has been examined. Claims 1-16 are pending.

Interview Summary

Examiner contacted applicants’ representative on 02/25/2022 to propose an Examiner's Amendment to incorporate the limitations of dependent claims into independent claim in order to advance the prosecution of the application, however no agreement was reached.

Allowable Subject Matter

Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08/11/2020 and 03/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  

Claim Objections

Claims 1-2, 4, 6-11, and 14-16 are objected to because of the following informalities: lack of terminology consistency

Claim 1, line 8, recites “the information” and should be changed to -- the obtained information --.  Similar changes are suggested for subsequent claims.

Claim 2, line 10, recites “the user of the first user terminal” and should be changed to -- the one or more user terminals of the first user terminal --.  Similar changes are suggested for subsequent claims.

Claim 11, line 1, recites “according to claim 7” and should be changed to -- according to claim [[7]] 1--.

Claim 15, line 2, recites “including a first user terminal” and should be changed to -- including [[a]] the first user terminal --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10, 12-14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1, line 10, is rejected as being indefinite because the recitation “the user” lacks clear antecedent basis, since claim 1, line 1, recites “one or more user terminals”, and “the user” was not clearly defined.  Dependent claims are also rejected for the same reason since they contain the same deficiency.

Claim 2, line 6, is rejected as being indefinite because the limitation “stores the information in the storage” renders the claim to be indefinite since it is not clear if the information is referring to the previously defined date and time information in claim 2, line 5, the previously defined obtained first history information in claim 2, line 5, the previously defined attribute information in claim 1, line 4, the previously defined social group attribute information in claim 1, line 3, or if this “information” is different and new information? For examining purposes, Examiner is interpreting “the information” to be the same obtained first history information as defined in claim 2, line 2.  Dependent claims are also rejected for the same reason since they contain the same deficiency. 

Claim 3, line 2, is rejected as being indefinite because the limitation “pieces of the first history information” renders the claim to be indefinite since it is not clear how much information are “the pieces of first history information” is accumulated and referred.  For examining purposes, Examiner is interpreting “the pieces of first history information” to be the same any information referred to the obtained first history information as defined in claim 2, line 2.

Claim 12, line 2, is rejected as being indefinite because the recitation “the distribution information” lacks clear antecedent basis, as “the distribution information” was not initially defined.  

Claim 12, line 2, is rejected as being indefinite because the recitation “the own apparatus” lacks clear antecedent basis, since it is not clear what “the own apparatus” is being referred to.  

Claim 12, line 2, is rejected as being indefinite because the recitation “displays the information” renders the claim to be indefinite since it is unclear which “information” is referred to be displayed.  

Claim 13, line 2, is rejected as being indefinite because the recitation “the distribution information” lacks clear antecedent basis, as “the distribution information” was not initially defined.  

Claim 14, line 14, is rejected as being indefinite because the recitation “the user” lacks clear antecedent basis, since claim 14, line 1, recites “one or more user terminals”, and “the user” was not clearly defined.

Claim 16, line 9, is rejected as being indefinite because the recitation “the storage” lacks clear antecedent basis, since “the storage” was not initially defined.

Claim 16, line 10, is rejected as being indefinite because the recitation “the user” lacks clear antecedent basis, since claim 16, line 2, recites “one or more user terminals”, and “the user” was not clearly defined.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 16 recites a computer-recording medium which is directed to non-statutory subject matter.  The filed specification is silent with the definition of the “computer readable recording medium”, therefore a computer readable recording medium would encompass a signal or carrier wave which is non-statutory subject matter.

This imprecision of terminology recited in the Specification versus the Claims allows for the “computer readable recording medium” in claim 16 is to be interpreted as 

The Examiner suggests that a claim drawn to such a “computer readable recording medium” that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory” to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  The limited situations in which such an amendment 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 11-16 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Liu et al. (2019/0205698, hereinafter Liu).

Regarding claim 1, Liu discloses an information processing apparatus connected to one or more user terminals (Liu, para. 35) including a first user terminal (Liu, para. 35) installed at a place of a social group (Liu, para. 49), via a communication network (Liu discloses the social networking system) (Liu, para. 24), comprising:
a storage (Liu, para. 150) that stores social group attribute information that associates a unique ID uniquely identifying the first user terminal with attribute information pertaining to the social group where the first user terminal assigned the unique ID is (Liu discloses that the social networking system 104 generates clusters by assigning each user(s) a cluster identifier (social group) and user identifier (unique ID) when opening an account in the social networking system) (Liu, para. 64); and
a hardware processor (Liu, para. 150),
wherein the hardware processor obtains information pertaining to the first user terminal and including the unique ID, the information having been transmitted from the first user terminal (Liu discloses that the social networking system 104 generates clusters by assigning each user(s) a cluster identifier (social group) and user identifier (unique ID) when opening an account in the social networking system) (Liu, para. 64), and
obtains the attribute information pertaining to the social group associated in the storage with the unique ID transmitted from the first user terminal and identifies a social group attribute of the user of the first user terminal (Liu discloses that the assigned users to the particular clusters are based on attributes of the users and the affinity coefficient, designated relationship, commonly used IP address, common physical address common device identifier, tagged users within images, common employer and/or common educational institution) (Liu, para. 138).

Regarding claim 2, Liu discloses the information processing apparatus according to claim 1,
wherein the information pertaining to the first user terminal is first history information that is transmitted from the first user terminal at predetermined time intervals, and includes log information including the unique ID and a use history of the first user terminal (Liu discloses that the conversion report represents the cluster effect in terms of compassion of any measurements (i.e., particular age group, gender, location, relationship status, region, region, or a particular time frame (predetermined time intervals) between exposure to digital content and a corresponding conversion action) (Liu, para. 81), and
the hardware processor includes date and time information into the obtained first history information and accumulates and stores the information in the storage (Liu discloses that the user’s future actions may be predicted based on the user’s prior actions, where the coefficient may be calculated based on the history (accumulated history information) of the user’s actions) (Liu, para. 194).

Regarding claim 3, Liu discloses the information processing apparatus according to claim 2,
wherein based on the log information included in pieces of the first history information accumulated in the storage, the hardware processor identifies a user attribute common to a plurality of users of the first user terminal (Liu discloses the users that are in the same cluster share a common cluster identifier and each user has a different user identifier; based on the profile information of users, the users are grouped based on certain common attributes with other users) (Liu, para. 22, 39).

Regarding claim 11, Liu discloses an image forming apparatus (Liu, para. 49) comprising the information processing apparatus according to claim 7 (see rationale under claim 1).

Regarding claim 12, Liu discloses the image forming apparatus according to claim 11, wherein the hardware processor prints, as a printed matter, the distribution information to be distributed to the own apparatus (Liu discloses the target cluster options include selectable options that adjust to increase or decrease the distribution of digital contents to users within particular clusters) (Liu, para. 82), or displays the information on a display included in the own apparatus (Liu, para. 190).

Regarding claim 13, Liu discloses the image forming apparatus according to claim 11, wherein the hardware processor obtains the distribution information from an external information distribution server at predetermined time intervals, and the storage stores the obtained distribution information (Liu discloses the user may interact with anything that is capable of being represented in the social networking system or by an external system of a third party system, which is separate from the social networking system and/or coupled to the social networking system 902 via a network 904) (Liu, para. 175).

Regarding claim 14, Liu discloses an information processing system in which one or more user terminals (Liu, para. 35)  including a first user terminal (Liu, para. 35) installed at a place of a social group (Liu, para. 49), and an information processing apparatus are connected to each other via a communication network (Liu discloses the social networking system) (Liu, para. 24),
wherein the first user terminal is assigned a unique ID uniquely identifying the first user terminal, and transmits, to the information processing apparatus, the information pertaining to the first user terminal and including the unique ID (Liu discloses that the social networking system 104 generates clusters by assigning each user(s) a cluster identifier (social group) and user identifier (unique ID) when opening an account in the social networking system) (Liu, para. 64),
the information processing apparatus comprises:
a storage (Liu, para. 150) that stores social group attribute information that associates a unique ID with attribute information pertaining to the social group where the first user terminal assigned the unique ID is installed (Liu discloses that the social networking system 104 generates clusters by assigning each user(s) a cluster identifier (social group) and user identifier (unique ID) when opening an account in the social networking system) (Liu, para. 64); and
a hardware processor (Liu, para. 150), and
the hardware processor obtains information pertaining to the first user terminal and including the unique ID, the information having been transmitted from the first user terminal (Liu discloses that the social networking system 104 generates clusters by assigning each user(s) a cluster identifier (social group) and user identifier (unique ID) when opening an account in the social networking system) (Liu, para. 64), and
obtains the attribute information pertaining to the social group associated in the storage with the unique ID transmitted from the first user terminal and identifies a social group attribute of the user of the first user terminal (Liu discloses that the assigned users to the particular clusters are based on attributes of the users and the affinity coefficient, designated relationship, commonly used IP address, common physical address common device identifier, tagged users within images, common employer and/or common educational institution) (Liu, para. 138).

Regarding claim 15, Liu discloses a method of identifying an attribute of a user of a first user terminal in an information processing apparatus connected to one or more user terminals (Liu, para. 35) including a first user terminal (Liu, para. 35) installed at a place of a social group (Liu, para. 49), via a communication network (Liu discloses the social networking system) (Liu, para. 24),
wherein the information processing apparatus comprises a storage that stores social group attribute information that associates a unique ID uniquely identifying the first user terminal with attribute information pertaining to the social group where the first user terminal assigned the unique ID is installed (Liu discloses that the social networking system 104 generates clusters by assigning each user(s) a cluster identifier (social group) and user identifier (unique ID) when opening an account in the social networking system) (Liu, para. 64),
the method including:
obtaining information pertaining to the first user terminal and including the unique ID, the information having been transmitted from the first user terminal (Liu discloses that the social networking system 104 generates clusters by assigning each user(s) a cluster identifier (social group) and user identifier (unique ID) when opening an account in the social networking system) (Liu, para. 64); and
obtaining the attribute information pertaining to the social group associated in the storage with the unique ID transmitted from the first user terminal and identifying a social group attribute of the user of the first user terminal (Liu discloses that the assigned users to the particular clusters are based on attributes of the users and the affinity coefficient, designated relationship, commonly used IP address, common physical address common device identifier, tagged users within images, common employer and/or common educational institution) (Liu, para. 138).

Regarding claim 16, Liu discloses a computer-readable recording medium (Liu, para. 150)  storing a program for causing a computer functioning as an information processing apparatus connected to one or more user terminals (Liu, para. 35) including a first user terminal (Liu, para. 35) installed at a place of a social group (Liu, para. 49), to perform:
storing social group attribute information that associates a unique ID uniquely identifying the first user terminal with attribute information pertaining to the social group where the first user terminal assigned the unique ID is installed (Liu discloses that the social networking system 104 generates clusters by assigning each user(s) a cluster identifier (social group) and user identifier (unique ID) when opening an account in the social networking system) (Liu, para. 64);
obtaining information pertaining to the first user terminal and including the unique ID, the information having been transmitted from the first user terminal (Liu discloses that the social networking system 104 generates clusters by assigning each user(s) a cluster identifier (social group) and user identifier (unique ID) when opening an account in the social networking system) (Liu, para. 64), and
obtaining the attribute information pertaining to the social group associated in the storage with the unique ID transmitted from the first user terminal and identifying a social group attribute of the user of the first user terminal (Liu discloses that the assigned users to the particular clusters are based on attributes of the users and the affinity coefficient, designated relationship, commonly used IP address, common physical address common device identifier, tagged users within images, common employer and/or common educational institution) (Liu, para. 138).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al. (2013/0254152) and Guo et al. (2020/0304587) disclose the identification of sharing content using social network activity and user interests.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WOO whose telephone number is (571)270-7521.  The examiner can normally be reached on Telework 9:00AM-6:00PM | IFP M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDREW WOO/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                        
02/25/2022